Order entered December 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01035-CV

           EAGLE I, JAMES P. GRAHAM AND ANIMAL HOUSE, Appellants

                                              V.

                                  DAVID POTTER, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00570

                                          ORDER
       Before the Court is appellants’ December 15, 2014, second agreed motion for extension

of time to file appellants’ brief. We GRANT appellants’ motion. Appellants’ brief shall be filed

no later than January 16, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE